DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation).

As to claim 1, Yang discloses an array substrate (see Fig. 2) having a plurality of sub-pixel regions (Fig. 2, (square region that includes sub-pixels 6)), each sub- pixel region including an opening region (part of the sub-pixel region that includes the subpixel 6 itself) and a pixel defining region surrounding the opening region (clear region surrounding sub-pixel (6)), comprising: a base (Fig. 2, (1)); and a plurality of touch signal lines disposed on the base (Fig. 2, 

As to claim 2, Yang discloses, further, a plurality of touch electrodes (Fig. 2, (5)) disposed above the base (Fig. 1, (1)), wherein each touch electrode is connected to at least one touch signal line (Fig. 2, (TP), and Description, Detailed ways, first two paragraphs referring to Fig. 2).

As to claim 3, Yang disclose, further, a plurality of pixel electrodes (see matrix of plurality of sub-pixel electrodes (Fig. 2, (6)) disposed above the base (Fig. 2, (1)), wherein each pixel electrode is located in an opening region (part of the sub-pixel region that includes the subpixel 6 itself, as described above in reference to claim 1); the plurality of pixel electrodes (Fig. 6, (thin film transistor (11) and pixel electrode (12)) are located on a side (to the left side of) of the plurality of touch electrodes (Fig. 6, (5)) facing the base (Fig. 6, (1)), and the plurality of touch signal lines (Fig. 6, (TP)) are located on a side of the plurality of pixel electrodes (see Fig. 6, 

As to claim 5, further, Yang discloses the plurality of pixel electrodes (Fig. 6, (thin film transistor (11) and pixel electrode (12)) are located on a side of the common electrode (Fig.6, (5). Note that, in the Summary of the invention, and in the Description, Detailed ways, the first two paragraphs describing Fig. 2, disclose that, “during the display period, the touch electrodes 5 are multiplexed as common electrodes”) proximate to facing the base (Fig. 6, (1)), and the plurality of touch signal lines (Fig. 6, (TP)) are located on a side of the plurality of pixel electrodes (see Fig. 6, touch signal lines (TP) are on the right side of pixel electrodes (11, 12) facing away from the plurality of common electrodes (below the common electrodes (Fig. 6, (5)) on a separate layer).

As to claim 6, Yang discloses, further, each touch signal line (Fig. 2, (TP) includes a first portion (Fig. 2, (TP, lower end portion) and a second portion (Fig. 2, TP, upper end portion) that are connected to each other (Note in the Description, second paragraph describing Fig. 2, it teaches “the touch electrode 5 transmits a touch signal through the connected touch signal line TP, and then detects the change of the touch signal on the touch electrode 5 to perform touch recognition”. The whole touch signal line (Fig. 2, (TP) transmits and receives touch signals); wherein an orthographic projection of the first portion (Fig. 2, (TP lower end portion)) on the base (Fig. 2, (1)) is located within an orthographic projection of at least one pixel electrode on the base (Fig. 2, (TP lower end portion, is shown overlapping, or orthographically projecting, over a pixel electrode (Fig. 2, (6)); and an orthographic projection of the second portion (Fig. 2, 

As to claim 14, Yang discloses, further, a plurality of gate lines (Fig. 2, (Gate)) and a plurality of data lines (Fig. 2, (Data)) that are disposed above the base (Fig. 2, (1)), extending directions of the plurality of gate lines being parallel with a first direction (all gate lines are parallel in a first direction, (see Fig. 2, (Gate), and Description, Detailed ways, first paragraph referring to Fig. 2), and extending directions of the plurality of data lines being parallel with a second direction (all data lines are parallel in a second direction, (see Fig. 2, (Data), and Description, Detailed ways, first paragraph referring to Fig. 2); wherein the first direction and the second direction intersect (see Fig. 2, (Data lines and Gate lines intersecting); the plurality of data lines and the plurality of gate lines define the plurality of sub-pixel regions sub pixels (Fig. 2, (6), and Description, Detailed ways, first paragraph referring to Fig. 2); and extending directions of the plurality of touch signal lines (Fig. 2, (TP) extend in are parallel with the second direction (TP is parallel to Data)(see Fig. 2).

As to claim 16, Yang, further, discloses a number of the plurality of touch signal lines (Fig. 2, (TP)) is same as a number of sub-pixel regions sub pixels (Fig. 2, (6)) arranged in a same line in the first direction (sub-pixel row (7)).(see Summary of the invention, first paragraph, and Detailed ways, first and second paragraphs referring to Fig. 2). (Every sub-pixel (6) has one touch electrode (5), and each signal line (TP) is electrically connected to a touch electrode (5). In 

As to claim 19, Yang discloses, further, a touch display panel, comprising the array substrate (see Fig. 2, and Summary of the Invention, First paragraph).

Claims 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Zhou et al. (US 2016/0357048).

As to claim 4, further, Yang discloses a common electrode (Fig.6, (5). Note that, in the Summary of the invention, and in the Description, the first two paragraphs describing Fig. 2, disclose that, “during the display period, the touch electrodes 5 are multiplexed as common electrodes”) disposed above the base (Fig. 6, (1)); wherein the common electrode (Fig.6, (5)) including includes a plurality of sub-common electrodes (Note that the Summary of the Invention discloses the touch electrodes, or common electrodes during the display period, arranged in a matrix. Also, Fig. 2, (5)) shows that there is a touch, or common, electrode (Fig. 2, (5)) for every sub-pixel (Fig. 2, (6)) and thereby clearly considered sub-common electrodes; wherein each sub-common electrode (Fig. 2, (5)) is connected to the at least one touch signal line (Fig. 2, (TP). The Summary of the invention teaches that “each touch signal line is electrically connected to one touch electrode”. 

Analogous art Zhou discloses a plurality of sub-common electrodes (Fig. 4F, (27). Common electrode blocks spaced apart from each other and disposed in an array [60] are insulated from each other [61] (insulated from the remaining common electrode blocks). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to insulate the sub-common electrodes, as taught by Zhou, in the device of Yang, because insulating circuit elements is well known in the art of circuit design to avoid cross-talk or interference between elements. 

As to claim 7, Yang does not specifically disclose each sub-common electrode includes at least one second through hole; and the orthographic projection of the first portion on the base further partially overlaps with an orthographic projection of at least one second through hole on the base.
Zhou discloses, further, each sub-common electrode (Fig. 4F, (27) Common electrode blocks) includes at least one second through hole (Fig. 4E,4F (261)[59, 60, 61]; and the orthographic projection of the first portion on the base further partially overlaps with an orthographic projection of at least one second through hole on the base (see Fig. 4F, common electrode block 27 overlaps, in an orthographic projection the second through hole (Fig. 4F, (261). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the second through hole, as taught by Zhou, in the device of Yang, because as such, the connection of each of the touch signal lines 24 with a corresponding one of the common electrode blocks 27 

As to claim 8, see rejections of claims 6 and 7, above. 

As to claim 9, Yang does not specifically disclose each pixel electrode includes at least one first through hole; and the orthographic projection of the first portion on the base is further located within an orthographic projection of the at least one first through hole on the base.
Zhou discloses each pixel electrode (Fig. 4C, (25)) includes at least one first through hole (Fig. 4C, (231))[54]); and the orthographic projection of the first portion on the base (Fig. 4C, (21)) is further located within an orthographic projection of the at least one first through hole on the base (Fig. 4C, (231)[54]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the first through hole, as taught by Zhou, in the device of Yang, so that the aperture rate of the pixels of the array substrate is not affected by the touch signal lines [62].

As to claim 10, see rejections of claims 6, 7, and 9, above. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Zhou et al. (US 2016/0357048) as applied to claims 4, and 7-12 above, and further in view of Choi et al. (US Pat. 9,229,287).

As to claim 11, the device of Yang, as anticipated by Zhou, does not specifically disclose of the orthographic projection of the at least one first through hole on the base is strip-shaped; or, the 
Choi discloses a first through hole orthographically projected being stripped shaped (see col. 4, lines 26-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the strip-shaped through hole, as taught by Choi, in the device of Yang and Zhou because the gate line load is effectively reduced and the delay in the gate line and the data line is decreased as well, thereby decreasing the influence on the charge rate and charge efficiency of the display device (col. 4, lines 38-41).

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Zhou et al. (US 2016/0357048) as applied to claims 4, and 7-12 above, and further in view of Choi et al. (US Pat. 9,229,287) and further in view of Zheng (US 2019/0064568).

As to claim 12, the device of Yang, further, discloses, in Fig. 2, the touch electrodes (5), or common electrodes (during display period) extending in a direction opposite, or perpendicular to, the touch signal lines (TP). 
Zhou, further, discloses a first through hole (Figs. 4C, 4F, (231) [54]), and a second through hole (Fig. 4F, (261) [61]).
 However, the device of Yang, as anticipated by Zhou and Choi, that the width of a first through hole is less than a width of a second through hole.
. 

8.	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Huang (US 2019/0146254).

As to claim 13, further, Yang discloses a plurality of data lines (Fig. 2, (Data)) disposed on the base (Fig. 2, (1)); wherein the extending direction of the at least one touch signal line (Fig. 2, (TP)) being same as is parallel with extending directions of the plurality of data lines (Fig. 2, (Data)); in the at least one touch signal line, each touch signal line (TP) is located between two adjacent data lines (Data) (see Detailed ways, first paragraph referring to Fig. 2).
However, Yang does not specifically disclose that distances between each touch signal line and two data lines adjacent thereto are equal.
Analogous art, Huang discloses touch signal lines (Fig. 1D, (TL)) located between two adjacent data lines Fig. 1D, (DL)) [16, 30]. The distances between each touch signal line (Fig. 1D, (TL)) and two data lines Fig. 1D, (DL)) adjacent thereto are equal [16, 30].(see in Fig. 1D how the touch-sensitive signal line (TL)  is equally distanced from the two adjacent data lines DL). . 

9.	Claims 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Zhang et al. (US 2018/0341353).

As to claim 15, Yang does not specifically disclose that the plurality of touch signal lines and the plurality of data lines are arranged in a same layer.
Zhang discloses the plurality of touch signal lines (Fig. 2, (121)) and the plurality of data lines (Fig. 2, DL)) are arranged in a same layer [40 and 41]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the touch signal lines and the data lines in a same layer, as taught by Zheng, in the device of Yang, to avoid additional evaporation and an additional insulation layer, thereby saving two processing procedures [40}. 

As to claim 18, Yang does not specifically disclose that, among the plurality of touch signal lines, a distance between every two adjacent touch signal lines is equal.
Zhang discloses equal distance between adjacent touch signal lines (see Fig. 2, (121) [42] (the touch signal line can extend along the extending direction of the data line and be arranged in the interval area between adjacent pixel units. A touch signal line 121 is provided between adjacent two columns of pixel unit PX). Therefore, Therefore, it would have been obvious to one of 

As to claim 20, Yang does not specifically disclose, further, a controller, wherein the plurality of touch signal lines are all electrically connected to the control unit controller, and the controller is configured to implement touch control according to signal changes on the plurality of touch signal lines.
Zhang discloses a controller (Fig. 1a, (130), wherein the plurality of touch signal lines (Fig. 1a, (212)) are all electrically connected to the controller ( [25, 36], and the controller is configured to implement touch control according to signal changes on the plurality of touch signal lines [6, 25]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the controller, as taught by Zheng, in the device of Yang, because it is well known in the art of touch displays that the function of the touch signal lines is precisely to transfer touch signals between the controller and the touch electrodes. 

 10.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN108445663, Global Dossier English Translation) in view of Lin et al. (US 2016/0328070)

As to claim 17, Yang does not specifically disclose a width of each touch signal line is within a range from 1.5 μm to 4 μm, inclusive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692